Citation Nr: 1232429	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  11-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 10 percent for tension headaches with mild right hemiparesis.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant in this case is a Veteran who had active duty service from May 1956 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied an increased rating for tension headaches with mild right hemiparesis.  The Veteran's notice of disagreement was received by the RO in March 2010.  A statement of the case was issued in April 2011, and a substantive appeal was received in June 2011.  The Veteran testified at a July 2012 Board video conference hearing.  A transcript is of record.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to October 23, 2008, traumatic brain disease was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008), which provides as follows: Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the Diagnostic Codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The RO established service connection for tension headaches with mild right hemiparesis in a June 1975 rating decision.  Since then, the Veteran's service-connected disability has been assigned a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9304 (dementia due to head trauma).

In June 2008, the Veteran requested an increased rating for his service-connected tension headaches with mild right hemiparesis.  He also requested service connection for a variety of conditions, including dizziness and lightheadedness, lassitude, depression, anxiety, severe and chronic confusion, poor concentration, and memory loss.  In October 2009, the RO continued the 10 percent rating for the Veteran's service-connected disability, pursuant to Diagnostic Codes 8405 (traumatic brain disease) and 9304 (dementia due to head trauma).  The RO also denied service connection for a nervous condition, claimed as chronic anxiety, depression, poor concentration, sleep disorder, and severe confusion as residuals from auto accident.  While the Veteran appealed only the denial of an increased rating for his service-connected tension headaches with mild right hemiparesis (see October 2009 notice of disagreement), the record (in the form of VA treatment records and the Veteran's contentions) raises the question of whether his chronic anxiety, depression, sleep disorder, severe confusion, lassitude, and dizziness/ lightheadedness should be re-considered in conjunction with his claim for an increased rating for his tension headaches with mild right hemiparesis.

Significantly, the Veteran's VA treatment records show that in November 2007 and in April 2008, he was assessed as having a history of a traumatic brain injury (TBI) with memory issues and somnolence.  In August 2008, the Veteran complained of increased dizziness and falls.  Given his remote history of a TBI, it was felt that additional work-up was needed as it appeared that the Veteran was exhibiting "gradual deterioration."  In September 2008, the Veteran was provided a second level TBI evaluation.  He reported that ever since his motor vehicle accident in service, he had been suffering from headaches, poor concentration, and poor memory.  He also complained of more recent problems with dizziness and lassitude (spending a lot of time in bed when not at adult daycare).  After a physical examination, the physician stated:

[H]istory of moderate to severe TBI in 1958.  [Patient] did relatively well after this injury, holding down job at same company for more than 20 years.  Has had a more recent decline in the last few months which would unlikely to be caused by an old TBI, since the natural history of a TBI, even a severe one, would be gradual improvement in symptoms, eventually stabilizing at a new baseline, with no further decline in function.  The TBI may be contributing to his current decline indirectly - in that he does not have the **reserve** to compensate for new deficits caused by depression, dementia, etc.

The Veteran was then referred to a neurologist, also in September 2008, for further evaluation.  He stated, "Multifactorial balance problem of elderly, chronic tension headache, TBI with gradual worsening of his impairments . . . I think at least part of what is happening is that the TBI caused loss of brain reserve and he is going to decline more rapidly in cognition that [sic] he would have done otherwise with normal aging."

The Veteran was provided a VA examination in March 2009.  After a physical examination and review of the claims file, the following were diagnosed: moderate TBI status-post skull fracture with concussion; post concussive headaches (previously rated as tension headaches with mild right hemiparesis); dementia; peripheral neuropathy; and benign paroxysmal positional vertigo.  The examiner indicated that the problems associated with the Veteran's moderate TBI, post concussive headaches, and benign paroxysmal positional vertigo included poor concentration, confusion/severe/chronic/light headed/dizzy, lassitude, fractured skull, brain concussion (TBI).

Given the aforementioned evidence, it appears that the Veteran service-related TBI may have resulted in additional symptomatology other than his already recognized tension headaches with mild right hemiparesis.  It is also suggested by the record that the Veteran's recognized headaches are chronic and severe in nature.  See Veteran's December 2010 Headache Log and July 2012 Board video conference testimony.  In this regard, the Board notes that the regulations for rating traumatic brain injuries were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124a, Note (5) (2011).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).

Although the Veteran was provided a copy of the revised criteria for 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011) (see October 2010 informal conference report), a review of the record does not show that his claim has been adjudicated under the revised regulations.  To afford the Veteran due process, his claim must be returned to the RO for consideration under the revised regulations for 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  He should also be afforded a new examination to properly assess the nature and severity of all symptomatology attributable to his service-connected disability/TBI injury sustained in service.  

Finally, the United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  Thus, it is necessary to obtain any records of treatment the Veteran received for his service-connected tension headaches with mild right hemiparesis during the appeal period (i.e., those records not already associated with the claims file).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his tension headaches with mild right hemiparesis, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation. The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically secure for the record a copy of the complete record of all VA treatment the Veteran has received since October 2008.

2. 	The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and current severity of his service-connected tension headaches with mild right hemiparesis.  The Veteran's claims file must be available to the examiner for review in conjunction with the examination.  Relevant medical history should be elicited, and any tests and studies deemed necessary should be accomplished.  

The examination must be conducted in accordance with the most current TBI examination worksheet.  The examiner must also specifically determine whether the Veteran's complaints of chronic anxiety, depression, sleep disorder, severe confusion, lassitude, and dizziness/ lightheadedness are at least as likely as not (i.e., 50 percent or better probability) related to his service-connected tension headaches with mild right hemiparesis, or are otherwise related to the TBI he incurred in service.  

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

3. 	The RO must ensure that the development requested above is completed in entirety.  Then the RO should review the expanded record and re-adjudicate the claim with consideration given to all appropriate rating criteria, including the revised criteria for rating traumatic brain injuries, effective October 23, 2008.  If the claim for increase is not granted to the Veteran' satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

